Citation Nr: 0321062	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  03-02 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran had approximately 30 years of active duty 
terminating with his retirement in March 1973.  The veteran 
died in February 2002.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO). 
This matter was previously before the Board in March 2003, at 
which time, the Board remanded this matter to the RO for 
further evidentiary development.  

At that time, the Board noted that the issues on appeal 
included a claim of entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 (West 2002).  Upon further review of the record, the 
Board finds that the appellant's notice of disagreement did 
not include this issue.  Accordingly, this issue is not 
before the Board for appellate consideration. 

The Board also notes that Board's adjudication of claims of 
entitlement to dependency and indemnity benefits pursuant to 
38 U.S.C.A. § 1318 were stayed pursuant to a decision by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit); National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001).  

Since then Chairman's Memorandum No. 01-01-17 (Aug. 23, 2001) 
issued pursuant to the Federal Circuit decision has been 
rescinded, the temporary stay on adjudication of 38 U.S.C.A. 
§ 1318 claims is no longer in effect. 


REMAND

The official death certificate shows that the veteran died in 
February 2002 due to pancreatic cancer.  Thrombocytopenia and 
heart valve replacement were listed as significant conditions 
contributing to the veteran's death but not resulting in the 
underlying cause.

A review of the service medical records shows that several 
elevated blood pressure readings were recorded.  A February 
1966 EKG showed findings which indicated that an anterior-
septal infarct was a remote possibility.  An EKG conducted 
during a VA examination in November 1990 showed an antero-
septal infarct, age undetermined.  

This matter was previously before the Board in March 2003, at 
which time, the Board remanded the case to the RO for further 
evidentiary development.  The Board requested medical records 
dated from March 1973 to the date of the veteran's death.  
However, in a May 2003 letter to then appellant the records 
of treatment prior to March 1973 were requested.  Of record 
is a medical statement from the veteran's treating physician.  
However, the Board is of the opinion that copies of the 
actual treatment records would be of assistance in this case.  

In view of these facts the Board is of the opinion that 
additional development is warranted.  Accordingly, the case 
is REMANDED for the following:

1.  The RO should request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who has treated 
the veteran following his retirement from 
active duty to October 2001 for his service 
connected disorders and his heart disease, to 
include the valve replacement.  The record 
reflects that the veteran's treatment include 
at Kessler Air Force Base in the 1980s, and 
Dr. Henry Wood in Gulf Port in 1984.  The RO 
should attempt to obtain copies of pertinent 
treatment records identified by the 
appellant, which are not on file.

2.  The RO should request Dr. Green to 
furnish copies of the actual treatment record 
dated from 1997 until the veteran's death.  

3.  The RO should obtain all treatment 
records from the VA medical facility in 
Biloxi where the veteran indicated he was 
treated in 1985 and all medical records from 
Kessler Air Force Base. 

4.  Thereafter, the RO is requested to 
forward the claims folder to a VA 
cardiovascular specialist for review.  A copy 
of this Remand is to be furnished the 
examiner.  Following a review of the records, 
request the examiner to render opinions to 
the following questions:

a)  Whether it is as likely as not that the 
veteran's heart disease and valve 
replacement, to include the anterior-septal 
infarction noted on the November 1990 VA EKG, 
was related to his period of service?

b)  If yes, whether it is as likely as not 
that the veteran's heart disease caused or 
aggravated the pancreatic cancer, contributed 
substantially or materially to cause death, 
or resulted in such debilitating effects and 
general impairment of health to an extent 
that would render the veteran materially less 
capable of resisting the effects of primary 
cause of death?

c)  If no, whether it is as likely as not 
that all the veteran's service connected 
disabilities including the benign prostatic 
hypertrophy and degenerative arthritis caused 
or aggravated the pancreatic cancer, 
contributed substantially or materially to 
cause death, or resulted in such debilitating 
effects and general impairment of health to 
an extent that would render the veteran 
materially less capable of resisting the 
effects of primary cause of death?

A complete rational for any opinion expressed 
should be included in the report.  If the 
examiner desires a review by other 
specialists, it should be accomplished.

5.  Thereafter, the RO should re- adjudicate 
the claim.  If the benefits sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue currently 
on appeal as well as a summary of the 
evidence received since the issuance of the 
last SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the RO should return the case to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




